Detailed Office Action

1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR l.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR l.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on (04/26/2021) has been entered.

    Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Acknowledgements

3.        Upon new entry, the claims (1 -20) remain pending for examination, of which claims (1 19 and 20) are the three (3) parallel running independent claims on record, being amended. 

3.1.	The examiner undersigned would like to thank Atty. Yu; RN. 74, 923) for the new list of amendments provided, and clearly stated remarks received on (04/26/2021). 

3.2.	The Information Disclosure Statement (IDS) that was submitted on (03/30/2021) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

    Notice of Allowance

4.	The new lists of amendments provided, overcomes the latest 35 USC 103 rejection on record. The Examiner considers that the application has now been place in conditions for allowance, and therefore a Notice of Allowance appears on claims (1 -20), as following: 

		                                 Reasons for Allowance

5.	The following is the Examiners statement of reasons for allowance:

5.1.	The amended Independent claims (1, 19 and 20) and the correspondent associated dependent claims, recite a method/apparatus employing – (e.g. a particular type image inspecting apparatus, to inspect the appearance of the object under inspection, comprising: 
a searching candidate process for analyzing images captured under plurality of conditions, the searching part calculates a specific feature value, using circularity, perimeter, and a Ferret’s diameter information of the defect candidate, and 
a control module able to control and process the capturing conditions, based on the above calculated feature value, 
in order to change a mutual relative positional relationship of at least two of the image capturing part, the object under inspection, and a lighting part which irradiates the object under inspection with light; [specs; claims]. )

5.2. 	The below group of Prior art (PA) presented on record (see Section 6), and specifically the latest combined PA on record [Witkowski; et al. (Lighting in Inspection, hereafter "Witkowski") in view of Aikawa; et al (US 8,976,242; hereafter "Aikawa"] fails to fairly disclose or suggest the above amended features that combined with the rest of the search-inspection 

5.3.	For at least above arguments, Examiner is believed that present list of claims are constructed in such manner, it’s to be in condition for allowance. Dependent claims further limit the corresponded independent claims, and are also considered allowable.

       Prior Art citation

6.	The following List of PA, made of record and not relied upon, is considered pertinent to Applicant’s disclosure:

6.1. Patent documentation:

US 8,976,242 B2		Aikawa; et al.		G21C17/08; G01N21/8803; G06T7/0004;
US 8,903,158 B2		Tsuchiya; et al.	G03F1/84; G01N21/95607;
US 9,865,046 B2		Urano; et al.		G06T7/33; G01N21/956; G06T1/0007;
US 20160103079		Moroli; et al. 		G01N21/8806; G01N21/8903;

6.2. Non Patent Literature;

_ Inspection methods - Overview and comparison; 2013;
_ Lightning in Inspection; Witkowski; 2017;

        CONCLUSIONS

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can normally be reached on
Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571)
272 -3922. Information regarding the status of an application may be obtained from Patent
Application Information Retrieval (PAIR) system. Status information for published Applic. may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.